DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to correspondence filed on 10/30/2019.

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A fixing ring sheathed on the outer surface of the support ring and located between the inner inlet casing and the support part, wherein the fixing ring comprises a fixing wall facing towards the support emphasis added]] the fixing wall is to form, in cooperation with the support wall, a plurality of accommodating cavities corresponding to the plurality of inlet guide vanes after making contact with the support wall, and the fixing shafts are rotatably inserted into the accommodating cavities, in combination with an abutting member disposed between the inner inlet casing and the fixing ring in an axial direction of the support ring, wherein the abutting member is in interference fit with the inner inlet casing and the fixing ring”, which technologically differs from the closest prior art U.S Patent number 6450763 B1 in that the present invention may be regarded as to provide a detachable fixing inlet guide vane assembly which can as well support the inlet guide vanes at an inlet cover of the inlet casing preventing the inlet guide vanes from being deformed and damaged” as claimed in claim 1, and as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
February 17, 2021